NO. 07-05-0290-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                DECEMBER 6, 2005
                         ______________________________

              BROGAN, LTD., a Partnership, and TINA MARIE BROGAN

                                                                     Appellants

                                            v.

            W. CHARLES BROGAN, III, M.D., Ph.D., P.A., a Professional
           Corporation, and WALTER CHARLES BROGAN, III, Individually

                                                                     Appellees

                       _________________________________

             FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2002-518,696; HON. MACKEY K. HANCOCK, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Appellants appeal from a take-nothing judgment rendered in favor of appellees. The

clerk’s record was filed on October 4, 2005 and two supplemental clerk’s records were filed

on October 4, 2005 and November 2, 2005. On September 26, 2005, the reporter filed her

first extension request to file the record because of her case load, which request was

granted to October 26, 2005. On November 4, 2005, the reporter filed a second extension

request, and the Court granted it, extending the deadline to November 28, 2005. It also

admonished the reporter that no further extensions would be authorized. However, on
November 30, 2005, a third extension request was filed by the reporter for an additional

30 days, stating she has been unable to complete the record.

       Accordingly, we abate this appeal and remand the cause to the 99th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed,

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not further delay the prosecution of this appeal or have the
              practical effect of depriving the appellants of their right to appeal, and,

       3.     whether an alternate or substitute reporter should or can be appointed
              to complete the record in a timely manner.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

December 28, 2005. Should further time be needed by the trial court to perform these

tasks, then same must be requested before December 28, 2005.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2